Citation Nr: 1107916	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  00-14 879	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left ear 
hearing loss.

2.  Entitlement to an increased (compensable) rating for a left 
inguinal hernia.

3.  Entitlement to an increased rating for dermatitis, currently 
rated as 10 percent disabling.

4.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the cervical spine and right 
elbow has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for allergic rhinitis has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for arthritis of the shoulders has been 
received.

7.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 1999 rating decision in which the RO in Washington, 
DC, denied the Veteran's claims for increased ratings for left 
ear hearing loss, for residuals of left inguinal hernia repair, 
and for dermatitis, as well as denied a claim for service 
connection for hypertension.  The RO also declined to reopen the 
Veteran's claims for service connection for arthritis, and for 
hay fever (previously denied as claims for allergies and for 
allergic rhinitis).  In February 2000, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2000, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) later that 
month.  Jurisdiction of the appeal was subsequently transferred 
to the RO in Roanoke, Virginia.

In February 2004, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.

In September 2004, the Board denied the claim for service 
connection for hypertension and remanded the remaining claims on 
appeal to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing further action, 
the AMC continued to deny the claims (as reflected in two 
November 2006 supplemental SOCs (SSOCs)) and returned the matters 
on appeal to the Board for further appellate consideration.

In May 2007, the Board denied the Veteran's claims (issues 1 
through 6, as recharacterized on the title page).  The Veteran 
appealed the May 2007 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2009, the Court 
granted a joint motion for remand filed by representatives for 
both parties, vacating the Board's decision as to the issues 
noted above, and remanding these claims to the Board for further 
proceedings consistent with the joint motion.

In March 2010, the Board remanded the matters on appeal to the 
RO, via the AMC, for further action, to include additional 
development of the evidence.  After completing further action, 
the AMC continued to deny the claims (as reflected in an October 
2010 SSOC) and returned the matters on appeal to the Board for 
further consideration.

This appeal also arose from an October 2010 rating decision in 
which the RO denied service connection for PTSD.  The Veteran 
filed an NOD in November 2010.

The Board's decision addressing the claim for an increased 
(compensable) rating for a left inguinal hernia is set forth 
below.  The remaining claims on appeal (issues 1, and 3 through 
6, as set forth on the title page), and the claim for service 
connection for PTSD-for which the Veteran has completed the 
first of two actions required to place that matter in appellate 
status-are addressed in the remand following the order; those 
matters are being remanded to the RO, via the AMC.  VA will 
notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  The Veteran's left inguinal hernia has not recurred; the scar 
from in-service hernia surgery is less than 6 square inches (39 
sq. cm.) in size, is not poorly nourished, with ulceration, 
tender or painful on examination, deep, or unstable, and the does 
not limit the function of any body part.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (2010); 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2002 and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, in rating cases, VA must notify the claimant that, to 
substantiate a claim for an increased rating: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.

In the joint motion filed with the Court, the parties noted the 
Court's decision in Vazquez-Flores.  The parties pointed out, in 
pertinent part, that the Board had considered, for the first 
time, whether a higher rating for residuals of a left inguinal 
hernia was available under alternative diagnostic codes relating 
to scars and that the Veteran had not been given VCAA notice with 
regard to these alternative diagnostic codes.

The Board notes, however, that since the June 2009 order granting 
the joint motion, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notice tailored to a specific 
claim for increase, such as notice of diagnostic code criteria, 
alternate diagnostic codes, or potential daily life evidence.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
Federal Circuit concluded that generic notice in response to a 
claim for an increased rating is all that is necessary.  Id.  
Hence, corrective VCAA notice providing the diagnostic code 
criteria for the Veteran's increased rating claim is no longer 
required.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a January 2006 post-rating letter, the AMC 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating for a left inguinal hernia, what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  A March 2006 letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of the notices described above, and opportunity 
for the Veteran to respond, the November 2006 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of May 1999, February 
2002, October 2006, and July 2010 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's February 2004 Board hearing, along 
with various written statements provided by the Veteran, and by 
his current and former representatives, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record on the claim for an increased rating for a left inguinal 
hernia is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate his claim for an increased rating for a left 
inguinal hernia, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between himself 
and VA in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with this claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's left inguinal hernia has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, a small 
hernia, a reducible hernia, a hernia without true hernia 
protrusion, or a hernia that is preoperative and remediable is 
rated as noncompensable.  A 10 percent rating is warranted for a 
recurrent post-operative hernia that is readily reducible and 
well supported by a truss or belt.  A small, post-operative 
recurrent hernia, or an unoperated irremediable hernia, not well 
supported by a truss, or not readily reducible, warrants a 30 
percent schedular rating.  A large post-operative recurrent 
hernia that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible, warrants 
a 60 percent rating.

In the present case, the May 1999, February 2002, October 2006, 
and July 2010 VA examination reports all reflect that the 
Veteran's left inguinal hernia, surgically repaired in service, 
has not recurred since the time of the repair.  Although the 
Veteran reported to the physicians who conducted the February 
2002, October 2006 and July 2010 VA examinations that he 
experienced recurrent left groin pain, such pain is not a basis 
for a higher rating under DC 7338.  Thus, a compensable rating is 
not warranted under DC 7338.

A residual scar from hernia repair surgery could potentially 
warrant a compensable rating under the criteria applicable to 
disabilities of the skin.  By regulatory amendment effective 
August 30, 2002, substantive changes were made to the schedular 
criteria for rating skin diseases, to include scars, as set forth 
in 38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596- 
49599 (July 31, 2002).

As there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to adjudicate 
the claims only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to consider 
the revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v, Principi, 17 Vet. App. 
4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  In this appeal, 
the RO has considered both the former and revised applicable 
criteria, as appropriate, and has given the Veteran notice of the 
revised criteria in the October 2010 SSOC.  Hence, there is no 
due process bar to the Board also considering the claim in light 
of the former criteria (prior to August 30, 2002) and-to the 
extent necessary-the revised applicable rating criteria (since 
August 30, 2002).

[The Board parenthetically notes that the criteria for rating 
scars were changed again more recently; however, the more recent 
changes are only applicable to claims filed on or after the 
effective date of the regulation change, October 23, 2008.  See 
73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  As the present 
claim was filed before that date, the more recent changes are not 
applicable.]

Under the version of DC 7803 in effect prior to August 30, 2002, 
superficial scars which are poorly nourished, with repeated 
ulceration, warrant a 10 percent rating.  Under former DC 7804, 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent rating.  Under former DC 7805, 
scars may also be rated on the basis of any related limitation of 
function of the body part which they affect.

Under DC 7801, as revised effective August 30, 2002, scars that 
involve an area other than the head, face, or neck that are deep 
or that cause limited motion, with an area or areas exceeding 
6 square inches (39 sq. cm.), warrant a 10 percent rating.  
Higher ratings are warranted for scars covering a greater area.  
Under revised DC 7802, scars that involve an area other than the 
head, face, or neck that are superficial and that do not cause 
limited motion, but involve an area of 144 square inches (929 sq. 
cm. or greater), warrant a 10 percent rating.  Under the criteria 
of revised DC 7803, superficial scars that are unstable warrant a 
10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
A superficial scar is one not associated with underlying soft 
tissue damage.  Under revised DC 7804, superficial scars that are 
painful on examination warrant a 10 percent rating.  Under 
revised DC 7805, scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Considering the evidence prior to August 30, 2002 in light of the 
former criteria and the evidence on and after that date under the 
revised criteria, the Board finds that a compensable rating for 
the Veteran's left inguinal hernia is not warranted.

The May 1999 VA examination report reflects that the Veteran's 
hernia repair scar was well-healed, soft, and nontender, with no 
swelling or keloid formation.  The February 2002 VA examination 
report reflects that the scar was well-healed.  Thus, since there 
is no indication that the scar was poorly nourished, with 
ulceration, was tender or painful, or limited the function of any 
body part prior to August 30, 2002, there is no basis for a 
compensable rating under the former criteria.

The October 2006 VA hernia examination report described the scar 
as "a 4.5 ventral, oblique linear, unremarkable left groin 
surgical scar," with no appreciable width, no tenderness to 
palpation, and no swelling or deformities.  The October 2006 VA 
skin examination report indicated that there was a 4 cm. well 
healed and nontender scar in the left inguinal area.  The July 
2010 VA examination described the scar as superficial and well 
healed with no skin breakdown and no pain, inflammation, edema, 
keloid formation, or other disabling effects.  The maximum length 
was 9.3 cm. and the maximum width was 0.4 cm.

Thus, the Veteran's hernia scar is not of sufficient size to 
warrant a compensable rating under revised 7802, is not deep, 
unstable, painful on examination, warranting a compensable rating 
under revised DCs 7801, 7803, or 7804, and does not limit the 
function of any body part warranting a compensable evaluation 
under DC 7805.  A compensable rating is therefore not warranted 
under the revised criteria.  The Board notes that the Veteran 
stated at the February 2004 Board hearing that the scar was 
painful on certain movements and tender; however, under the 
revised DC 7804, a scar must be painful on examination to warrant 
a 10 percent rating, and the Veteran's scar has not been 
objectively painful on any examination.

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the Veteran's April 1998 claim for 
increase, has the disability been shown to be so exceptional or 
unusual as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the May 
2000 SOC and July 2002 and October 2010 SSOCs).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as 'governing norms' (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  Although 
the Veteran complains of recurrent groin pain, a symptom not 
expressly listed in DC in 7338, he reported during the July 2010 
VA examination that he had not had any time lost from work over 
the previous 12 months.  Thus, it does not appear that his 
symptoms "markedly" interfere with employment.  Accordingly, 
and because there is also no evidence that he has been 
hospitalized for his left inguinal hernia at any time during the 
appeal period, the threshold requirements for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's left inguinal hernia 
disability, pursuant to Hart, and that the claim for a higher 
rating must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for a left inguinal hernia is 
denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on those 
matters.  

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed 
in the March 2010 remand was not fully completed with respect to 
the Veteran's claims to reopen; hence, further remand of those 
matters is warranted.

In the March 2010 remand, the Board instructed that the RO should 
provide notice to the Veteran and his attorney as to the reasons 
for the prior denial of each claim, specifically and precisely 
addressing the element(s) required to establish service 
connection that was/were found insufficient in the previous 
denial of each claim, as required by Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), and the parties' joint motion, approved by the 
Court in June 2009.

In the body of the remand, the Board noted that the most recent 
prior denial of the claims for service connection for arthritis 
of the cervical spine and right elbow and for allergies (i.e., 
allergic rhinitis) was a July 1986 Board decision.  The Board 
noted that the claim for arthritis was denied because there was 
no evidence of chronic disability in service and no evidence of a 
medical nexus between the Veteran's current disabilities and any 
acute injuries he sustained during service, and that the claim 
for allergies was denied because there was no evidence of chronic 
disability during service.  The Board also noted the most recent 
prior denial of the claim for service connection for arthritis of 
the shoulders was an April 1987 RO decision, wherein the RO 
denied the claim because there was no evidence of any trauma to 
the shoulders and no evidence of treatment for arthritis during 
service or within one year after service.

A review of the record shows that the Veteran and his attorney 
were provided a VCAA notice letter in May 2010.  The letter 
incorrectly informed the Veteran that the most recent prior 
denial of the claims for service connection for arthritis of the 
cervical spine and right elbow and for allergies (i.e., allergic 
rhinitis) was a February 1984 RO decision, and imprecisely 
described the bases of the prior denials of those claims, as well 
as the claim for service connection for arthritis of the 
shoulders.  Accordingly, the RO should provide the Veteran and 
his attorney a corrective notice.

In January 2011, after the RO returned the case to the Board for 
further appellate consideration, the Veteran's attorney submitted 
written argument wherein she asserted, in effect, that the 
Veteran's left ear hearing loss had worsened since the time of 
his last VA audiometric examination in July 2010.  In support of 
her assertion, the attorney attached a copy of a VA record 
showing that the Veteran had been issued a left ear hearing aid 
in November 2010.  In light of the attorney's submission, the 
Board finds that more contemporaneous medical findings are needed 
to evaluate the Veteran's left ear hearing disability.  See 38 
C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide a veteran with a thorough and contemporaneous medical 
examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo a 
VA ear, nose, & throat (ENT)-with appropriate testing on 
audiological evaluation-by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination and/or testing, without good 
cause, shall result in denial of his claim for increased rating 
for left ear hearing loss.  See 38 C.F.R. § 3.655(b) (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report for 
the scheduled examination and/or testing, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) of 
the date and time of the appointment(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
records. 

In her January 2011 submission, the Veteran's attorney also 
asserted that the Veteran had received additional treatment for 
arthritis at the VA Medical Center (VAMC) in Washington, DC.  
Further, the report of a July 2010 VA skin diseases examination 
shows that the Veteran was treated with oral steroids for his 
dermatitis in 2007, and that he was later seen for a dermatology 
visit at the VAMC in Washington in November 2008.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA evaluation and/or treatment pertaining 
to the disabilities at issue, to include any such records 
reflecting oral steroid treatment the Veteran may have received 
for dermatitis in 2007, a VA dermatology visit in November 2008, 
and any additional treatment he has received for arthritis.  The 
RO should follow the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2010) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  As noted above, the 
RO should also ensure that its notice to the Veteran meets the 
requirements of the VCAA, particularly as regards to informing 
him of the information and evidence necessary to substantiate his 
claims to reopen.  Kent, supra.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims for which an appeal has 
been perfected.   As indicated, the RO's adjudication of these 
claims must include consideration of all pertinent evidence added 
to the claims file since the RO's last adjudication of the 
claims.

As a final matter, the Board points out that, in an October 2010 
rating decision, the RO, inter alia, denied the Veteran's claim 
for service connection for PTSD.  The Veteran was furnished 
notice of this rating decision on October 22, 2010.  In November 
2010, his attorney filed an NOD with this rating decision.  
However, the RO has yet to issue an SOC with respect to that 
claim, the next step in the appellate process.  See 38 C.F.R. § 
19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, 
this matter must be remanded to the RO for the issuance of an 
SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate status, 
a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO must furnish to the Veteran and his 
attorney a SOC on the claim for service 
connection for PTSD, along with a VA Form 9, and 
afford them the appropriate opportunity to 
submit a substantive appeal to perfect an appeal 
on that issue.

The Veteran and his attorney are hereby 
reminded that to obtain appellate review of 
any matter not currently in appellate 
status-here, the claim for service 
connection for PTSD -a timely appeal must 
be perfected.

2.  The RO should obtain from the VAMC in 
Washington, DC all outstanding records of VA 
evaluation and/or treatment pertaining to the 
disabilities for which an appeal has been 
perfected, to include any such records 
reflecting oral steroid treatment the Veteran 
may have received for dermatitis in 2007, a VA 
dermatology visit in November 2008, and any 
additional treatment he has received for 
arthritis.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

3.  The RO should, through VCAA-compliant notice 
to the Veteran and his attorney, request that 
the Veteran provide information and, if 
necessary, authorization, to enable VA to obtain 
any additional records pertaining to the 
remaining matters on appeal that are not 
currently of record.

The letter must explain what type of evidence is 
needed to reopen the claims for service 
connection for arthritis of the cervical spine 
and right elbow, allergic rhinitis, and 
arthritis of the shoulders, as well as what is 
needed to establish the underlying claims for 
service connection.  The RO should provide 
notice as to the reasons for the prior denial of 
each claim, specifically and precisely 
addressing the element(s) required to establish 
service connection that was/were found 
insufficient in the previous denial of each 
claim, as required by the Kent decision (cited 
to above).

The letter should specifically include 
notice that the most recent prior denial of 
the claims for service connection for 
arthritis of the cervical spine and right 
elbow and for allergies (i.e., allergic 
rhinitis) was a July 1986 Board decision; 
that the claim for arthritis was denied 
because there was no evidence of chronic 
disability in service and no evidence of a 
medical nexus between the Veteran's current 
disabilities and any acute injuries he 
sustained during service; that the claim 
for allergies was denied because there was 
no evidence of chronic disability during 
service; that the most recent prior denial 
of the claim for service connection for 
arthritis of the shoulders was an April 
1987 RO decision; and that that claim was 
denied because there was no evidence of any 
trauma to the shoulders and no evidence of 
treatment for arthritis during service or 
within one year after service.

The RO's letter should clearly explain to the 
Veteran and his attorney that they have a full 
one-year period to respond (although VA may 
decide the claim within the one-year period).

4.  If the Veteran or his attorney responds, the 
RO should assist them in obtaining any 
additional evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his attorney of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the RO should arrange for 
the Veteran to undergo a VA ENT examination by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.

All indicated tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished, and all clinical 
findings should be reported in detail.  Based on 
consideration of the testing results and the 
Veteran's documented history and assertions, the 
physician should describe the functional effects 
caused by left ear hearing loss.

The physician should set forth all examination 
findings, along with complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO 
must obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date and 
time of the appointment(s) sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted (to include another 
dermatological examination, if necessary), the 
RO should readjudicate the claims remaining on 
appeal in light of all evidence (to particularly 
include all that added to the claims file since 
the RO's last adjudication of these claims) and 
legal authority.

9.  If any benefit sought remains denied, the RO 
must furnish to the Veteran and his attorney an 
appropriate SSOC that includes clear reasons and 
bases for all determinations, and afford them 
the appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.  If the Veteran 
fails, without good cause, to report to the 
scheduled ENT examination, in adjudicating the 
claim for an increased rating for left ear 
hearing loss (or any other examination scheduled 
in connection with a claim for increase or a 
reopened claim), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all pertinent 
evidence and legal authority.

The RO should not return the claims 
file to the Board until after the 
Veteran perfects an appeal as to the 
issues identified in paragraph 1 
above, or the time period for doing so 
expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


